Citation Nr: 1617791	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  13-30 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral vision loss.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a left hand disorder to include broken left fifth finger.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals (Board) from February 2013 and May 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a travel board hearing before the undersigned in June 2015.  A copy of the hearing transcript is of record.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

The issue of entitlement to service connection for a right hand disorder, to include flexion deformity of the fifth finger, appears to have been raised by the record in a November 2015 VA examination, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To the extent this was an attempt to bring a claim, the Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A preponderance of the evidence establishes it is less likely than not the Veteran's current bilateral vision loss was incurred in active service.

2.  The Veteran has a current diagnosis of bilateral foot arthritis; this condition was noted in service, and he has experienced continuity of symptomatology since service discharge.  

3.  The Veteran has a current diagnosis of left knee arthritis; this condition was noted in service, and he has experienced continuity of symptomatology since service discharge.  

4.  The Veteran has a current diagnosis of left shoulder arthritis; this condition was noted in service, and he has experienced continuity of symptomatology since service discharge.  

5.  The Veteran has a current diagnosis of left hand arthritis; this condition was noted in service, and he has experienced continuity of symptomatology since service discharge.  


CONCLUSIONS OF LAW

1.  Bilateral vision loss was not incurred in active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303 (2015).

2.  Bilateral foot arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Left knee arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  Left shoulder arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  Left hand arthritis was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Board remanded this case in August 2015 in order to secure examinations of the Veteran eyes, feet, left knee, left shoulder, and left hand.  The remand also directed the AOJ to obtain additional medical records.  Following the remand, all available and relevant medical records have been obtained.  Examinations of the eyes, feet, left knee, left shoulder, and left hand were provided in October and November 2015.  The examinations include a review of the Veteran's pertinent medical history, and the opinions offered are supported by well-reasoned rational.  Thus, the VA examinations are adequate for purposes of determining service connection.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested, or that additional medical inquiry is in order.


Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), including arthritis, service connection may also be established by proving chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran satisfies the current disability requirement with respect to his eyes, both feet, left knee, left shoulder, and left hand.  An October 2015 eye examination revealed reduced visual acuity in both eyes, and a November 2015 VA examination revealed bilateral foot, left knee, left shoulder, and left hand arthritis.  

The record establishes right eye vision loss manifested during active service.  His January 1952 entrance examination revealed normal visual acuity (20/20) in both eyes.  An in-service treatment report dated September 1952 diagnosed the Veteran with styes (otherwise known as hordeolum).  A vision test revealed right eye visual acuity of 20/30, not correctable, and normal 20/20 visual acuity in the left.  A subsequent September 1952 report reveals normal (20/20) visual acuity in both eyes.  However, by the conclusion of service, the Veteran's visual acuity in the right eye was reduced to 20/30.  He had normal 20/20 vision in the left eye.  See August 1955 separation examination.  Other than an isolated diagnosis of styes, and the reduced right eye visual acuity noted above, no other in-service eye disorders are reflected in the record.

The Veteran was provided with a VA eye examination in October 2015.  The examination revealed reduced visual acuity in both eyes.  The Veteran had 20/100 uncorrected vision in the right eye, and 20/40 corrected.  He had 20/200 uncorrected vision in the left eye, and 20/40 corrected.  The examiner acknowledged the September 1952 diagnosis of styes (hordeolum), as well as more recent diagnoses of hypertensive retinopathy and posterior capsular opacification in 2014.  The Veteran also had cataract surgery in both eyes in 2013.  See October 2015 disability benefits questionnaire

The examiner opined, in a November 2015 medical opinion, that none of the Veteran's eye disorders are etiologically related to service.  She explained that the Veteran's styles, or hordeolum, involve bacterial infection of the eyelash follicle which was treated in service and resolved.  The Veteran's hypertensive retinopathy is caused by non-service connected chronic hypertension, and his posterior capsular opacity is a complication from cataract surgery.  The examiner reiterated that none of the Veteran's service records revealed any illnesses, injuries, or events relating to any eye disability, other than styes.  He was not diagnosed with hypertensive retinopathy or posterior capsular opacification until 2014, and his cataract surgery was performed in 2013.  The examiner attributes the Veteran's vision loss not to service, but to his posterior capsular opacification in both eyes.  See October 2015 disability benefits questionnaire. The Board finds the November 2015 examiner's opinion to be extremely probative. She addressed the Veteran's lay contentions, and reviewed the evidence of record before providing a well-reasoned opinion. 

None of the Veteran's post-service treatment records indicate any eye disorder, to include styes, hypertensive retinopathy, posterior capsular opacification, or cataracts, is at least as likely as not etiologically related to service.  

With regard to the Veteran's lay statements relating his bilateral eye disability to service, the Board finds that his statements are not competent for this purpose. Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case. The complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of an eye condition is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report decreased vision, the question of the cause of that decreased vision is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to the etiology of his bilateral eye condition are not competent evidence as to a nexus.  Accordingly, the Board finds that there is no competent evidence of record indicating any current bilateral vision loss is related to service.  The only probative evidence on this question is the 2015 examiner's opinion which found no link to service. Thus, entitlement to service connection for bilateral vision loss is denied.  

The Veteran has not specifically alleged he has an eye disorder other than vision loss that is etiologically related to active service.  Nevertheless, the Board has considered whether any of the other eye disorders discussed above are etiologically related to service, in light of the current diagnoses.  In this regard, there is no competent evidence of record etiologically relating any current eye disorder to active service.  Thus, there is no basis to grant service connection for any eye disorder, to include bilateral vision loss. 

The Board will now address the Veteran's bilateral foot, left knee, left shoulder, and left hand disabilities.  As noted above, the Veteran has been diagnosed with arthritis affecting each of these body parts.  Parenthetically, the Board notes that while the November 2015 VA examiner did not explicitly diagnose foot arthritis, she nonetheless acknowledges that diagnostic testing revealed foot arthritis on page 8 of the disability benefits questionnaire. 

At his hearing, the Veteran testified he worked as an airplane mechanic and linemen during service.  He spent considerable time climbing onto, and coming down from, airplanes as high as six feet from the ground.  Often he would jump off the plane after servicing it, but sometimes he would inadvertently fall off, injuring his feet, left knee, left shoulder, and left hand.  Despite injuring himself during these falls, he resisted seeking medical treatment because he wanted to continue working and "struggle through it".  See Hearing Transcript P. 9-11, 13.  The Veteran testified his feet, left knee, left shoulder, and left hand consistently hurt during service, and it has been "ongoing" since service.  Id. at 11.  

The Veteran is competent to report the timing and circumstances surrounding the onset of feet, left knee, left shoulder, and left hand pain.  He is also competent to describe the continuous nature of the pain following discharge.  In this respect, the Board finds his testimony credible.  

The requirements of 38 C.F.R. § 3.303(b) are met, and entitlement to service connection is established based on continuity of symptomatology.  The record supports current diagnoses of bilateral foot, left knee, left shoulder, and left hand arthritis.  The Veteran's credible testimony establishes these conditions were noted in service, and there is credible evidence of post-service symptomatology consistent with bilateral foot, left knee, left shoulder, and left hand arthritis.  

The Veteran has been diagnosed with several disabilities other than arthritis.  For example, he has calluses on both feet, he has left shoulder impingement syndrome, and he left fifth finger trigger finger.  See November 2015 disability benefits questionnaires.  

The November 2015 examiner opined none of these disabilities are etiologically related to active service.  The Veteran was not treated for calluses during service and his separation examination revealed normal feet and lower extremities.  She explains that calluses are a very common condition and in the case of the Veteran, it is benign and unrelated to his military service.  

Regarding left shoulder impingement syndrome, she explains the Veteran was treated 4-5years ago, and based on the severity of the condition, it is unlikely it was incurred in service.  Shoulder impingement syndrome is painful and disruptive, and it restricts range of motion of the shoulder.  Had it been incurred in active service, it would have manifested much sooner and the Veteran would have sought medical care earlier than 4-5 years ago.  Instead, it is more likely than not his shoulder impingement syndrome is due to repetitive motions while working as an industrial electrician.  Post service general wear and tear over the last 60 years also contributed.   

Finally, the VA examiner opines the Veteran's left fifth finger trigger finger is more likely than not a recent condition unrelated to military service.  Although the Veteran claimed he fractured his left fifth finger in service, there is no identifiable injury to the left fifth finger, including any evidence of prior fracture.  She explains that the majority of trigger fingers are idiopathic and symptoms begin spontaneously without a prior history of trauma or change in activity level.   

The Board has reviewed all of the Veteran's in-service and post-service treatment records.  None of the service records reveal treatment for, or complaints of, calluses of the feet, left shoulder pain, or left hand or finger pain.  His separation examination in August 1955 revealed normal lower and upper extremities.  

Post-service treatment records reveal treatment for calluses beginning in 2000.  He receives periodic debridement of his calluses.  The Veteran was diagnosed with left shoulder impingement syndrome in 2010, and he receives cortisone injections into the left shoulder.  The Veteran was diagnosed with trigger finger in 2010, but there is no reference to any finger fracture in any of the treatment records.  No medical professional indicates it is at least as likely as not any of these disabilities are etiologically related to service. 

The Board has considered the Veteran's lay statements.  For example, he alleges he broke his finger during service; however, in a June 2015 statement, he wrote that he slipped and fell from airplanes and broke his right little finger (it is unclear if he intended to write "left," though at his hearing, he testified he broke his left "hand").  He also wrote in the June 2015 statement that his bilateral foot, knee, and shoulder disabilities are a result of falling from airplanes during service.  

While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disability.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, although the Veteran's testimony may establish service connection based on continuity of symptomatology for chronic diseases listed at 3.309(a), his lay assertions alone cannot constitute evidence upon which to grant the claim for direct service connection for disabilities requiring an expert opinion to diagnose and opine as to etiology.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

The record does not demonstrate the Veteran has sufficient medical knowledge to opine as to the etiology of his foot calluses, left shoulder impingement, or left fifth finger trigger finger, all of which were diagnosed several decades after service.  Furthermore, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).   

In sum, the competent evidence establishes it is less likely than not that any current bilateral foot, left knee, left shoulder, or left hand disability, other than arthritis, is etiologically related to service.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection for any non-arthritic disabilities, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral vision loss is denied.

Entitlement to service connection for bilateral foot arthritis is granted.

Entitlement to service connection for left knee arthritis is granted.

Entitlement to service connection for left shoulder arthritis is granted.

Entitlement to service connection for left hand arthritis is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


